                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES L. WOTANIS and,
RENEE B. WOTANIS,                                  NO. 3:19-CV-00588
     Plaintiffs,
                                                   (JUDGE CAPUTO)
             v.

PNC BANK, N.A.,

     Defendant.

                                       ORDER
    NOW, this 28 th day of August, 2019, IT IS HEREBY ORDERED that:
    (1)    The Motion to Dismiss (Doc. 3) is GRANTED in part and DENIED in part.
    (2)    The Request for Information claim under the Real Estate Settlement
           Procedures Act (Count II) is DISMISSED without prejudice.
    (3)    Plaintiffs have twenty-one (21) days from the date of entry of this Order to file
           an Amended Complaint to properly plead their Request for Information claim.
           If such amendment is not made, that claim will be dismissed with prejudice.
    (4)    The Motion is DENIED in all other respects.




                                                /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
